United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-50833
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

FRED DELOSSANTOS

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CR-240-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Fred Delossantos appeals the sentence imposed following

his guilty-plea conviction for bank fraud.    He argues that

the district court abused its discretion by:    (1) refusing to

grant him a reduction in his offense level for acceptance of

responsibility and (2) upwardly departing from the applicable

guideline range.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50833
                                -2-

     In light of the evidence in the record regarding

Delossantos’ post-plea criminal activity, the district court did

not abuse its discretion when it denied him points for acceptance

of responsibility.   Delossantos’ post-plea conduct was entirely

inconsistent with the acceptance of responsibility and outweighed

any evidence supporting the reduction.    See United States v.

Cano-Guel, 167 F.3d 900, 906 (5th Cir. 1999).

     A district court may depart from a guideline sentencing

range when it finds that “there exists an aggravating or

mitigating circumstance of a kind, or to a degree, not adequately

taken into consideration by the Sentencing Commission in

formulating the guidelines that should result in a sentence

different from that described.”    18 U.S.C. § 3553(b).   This court

reviews the district court’s decision to depart for abuse of

discretion.   United States v. Hefferon, 314 F.3d 211, 227

(5th Cir. 2002).   If the district court provides acceptable

reasons for the departure and the degree of the departure is

reasonable, there is no abuse of discretion.    Hefferon, 314 F.3d

at 227.

     In this case, the district court provided acceptable

reasons in support of his decision to upwardly depart, namely,

Delossantos’ post-plea criminal activity, which demonstrated

a high likelihood of recidivism.    Additionally, although the

district court added approximately seven years and six months

to Delossantos’ three-year and ten-month guideline sentence, we
                            No. 02-50833
                                 -3-

are unable to conclude that the departure was unreasonable.        See,

e.g., United States v. Lara, 975 F.2d 1120, 1126 (5th Cir. 1992)

(affirming sentence seven times greater than guideline maximum);

United States v. Roberson, 872 F.2d 597, 606 (5th Cir. 1989)

(three times); United States v. Juarez-Ortega, 866 F.2d 747

(5th Cir. 1989) (more than four times).    Moreover, Delossantos’

eleven-year and four-month sentence does not exceed the statutory

maximum of 30 years.    See 18 U.S.C. § 1344.   Accordingly, the

judgment is AFFIRMED.